OPINION — AG — SENATE BILL NO. 64 CONTAINS NO PROVISION FOR DUE PROCESS OF LAW FOR A PERSON BETWEEN THE AGES OF EIGHTEEN AND TWENTY ONE WHO IS PRESENTLY THE HOLDER OF A VALID LICENSE TO OPERATE A MOTOR VEHICLE AND WHO IS NEITHER A HIGH SCHOOL GRADUATE OR IS ATTENDING SCHOOL TO BECOME A GRADUATE. THEREFORE, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT SENATE BILL NO. 64 IS INVALID AND UNCONSTITUTIONAL, AS INTRODUCED. CITE: ARTICLE II, SECTION 7 (W. J. MONROE) FILENAME: m0000942 SENATOR JOHN YOUNG ATTORNEY GENERAL OF OKLAHOMA — OPINION MAY 2, 1967 OPINION — AG — SENATE BILL NO. 64 CONTAINS NO PROVISION FOR DUE PROCESS OF LAW FOR A PERSON BETWEEN THE AGES OF EIGHTEEN AND TWENTY ONE WHO IS PRESENTLY THE HOLDER OF A VALID LICENSE TO OPERATE A MOTOR VEHICLE AND WHO IS NEITHER A HIGH SCHOOL GRADUATE OR IS ATTENDING SCHOOL TO BECOME A GRADUATE. THEREFORE, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT SENATE BILL NO. 64 IS INVALID AND UNCONSTITUTIONAL, AS INTRODUCED. CITE: ARTICLE II, SECTION 7 (W. J. MONROE)